             Case 2:19-cv-00871-WBS-CKD Document 47 Filed 02/23/21 Page 1 of 2


 1


 2


 3


 4

                                     IN THE UNITED STATES DISTRICT COURT
 5
                                    FOR THE EASTERN DISTRICT OF CALIFORNIA

 6
     UNITED STATES OF AMERICA,                             Case No. 2:19−CV−00871−WBS−CKD

 7                  Plaintiff,                             ORDER GRANTING REQUEST TO
                                                           VACATE AMENDED ORDER OF
                    v.                                     FORECLOSURE AND JUDICIAL
 8                                                         SALE
     ALFRED HARDING; CAPITAL
     INVESTMENTS TRUST; MALISA
 9   HARDING, a.k.a., MALISA DE OCHOA; and
     SISKIYOU COUNTY,

10                  Defendants.


11                  Before the Court is the United States’ Request to Vacate Amended Order of

     Foreclosure and Judicial Sale. Upon review of the Motion, the record herein, and for good cause
12
     shown, it is HEREBY ORDERED:
13
               1. The United States’ Request to Vacate Amended Order of Foreclosure and Judicial

14   Sale is GRANTED;

               2. The Amended Order of Foreclosure and Judicial Sale (Dkt. No. 41) is hereby vacated;
15
               3. Because there is nothing remaining to be resolved in this case, this case is hereby

16   closed.


17

     (Case No. 2:19-cv-00871-WBS-CKD)
                                                1
18
             Case 2:19-cv-00871-WBS-CKD Document 47 Filed 02/23/21 Page 2 of 2


 1   IT IS SO ORDERED.

     Dated: February 22, 2021
 2


 3


 4


 5


 6


 7


 8


 9


10


11


12


13


14


15


16


17

     (Case No. 2:19-cv-00871-WBS-CKD)
                                        2
18
